Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 24, 2021 has been entered and made of record. Claims 1, 4-5, 7, and 10 have been amended; and claims 2-3 have been cancelled. Claims 1, 4-10 are pending in this application.
In view of Applicant’s amendment, the claim objection of claims 3 and 7, has been withdrawn

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 7, and 10 are allowable over the prior art of record.
Claims 4, 6, and 8-9 are allowable in view of their dependency from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“S132 calculating a value of a support function of all inliers in the pupil edge point set to the ellipse; and S133 repeating the steps S131 to S132 for a preset number of times to obtain a parameter equation of an ellipse where the support function has the maximum value, the center of the ellipse being the center of the pupil”


A further prior art of record, Fan et al, (US-PGPUB 2010/0092026), discloses estimating the scales of inlier data points for each of the models at operation 110, including deriving the scales based on repeated inlier data points accumulated from the different models; evaluating each of the models over a plurality of iterations based on a function evaluation of each of the models at operation 120, selecting one of the models based on the function evaluation of the selected one of the models at operation 130, and utilizing the selected one of the models for fitting the data at operation 140; but fails to 

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“Gaussian process regression algorithm is adopted to map center coordinates (x.sub.l, y.sub.l) and (x.sub.r, y.sub.r) of the left and right pupils to a scene camera so as to obtain a gaze point (x.sub.s, y.sub.s), using the following formula: f.sub.*=K(x.sub.*,X)K(X,X).sup.-1f”

The relevant prior art of record, Gordon, (US-PGPUB 2017/0323158), discloses mapping the obtained centers of the left and right pupils to a left scene camera (4) to obtain a 2D gaze point, (see at least: Par. 0110, and Fig. 11, Par. 0134, disclose the processing eye position data, image data, and other data to identify a gaze target, that is a rendered object displayed on a hardware display surface 802 or a real-world object viewed through a transparent section of the hardware display surface 802, [i.e., the gaze target corresponds to the 2D gaze point, where real-world object is implicitly included in the camera view or scene]. Further, Fig. 9b, and Par. 0119, discloses that the device 800 generates a rendering of a graphical element 906 in the center of the viewing area, [i.e., mapping the obtained centers of the left and right pupils to a left scene camera (4) to obtain a 2D gaze point]); but fails to teach or suggest, either alone or in combination with 

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“obtaining binocular disparity values of pixels of the images in the left scene camera and the right scene camera by using a feature matching algorithm, preferably, d that satisfies the following formula being the desired binocular disparity value: NCC ( p ( x , y ) , d ) = arg max d .SIGMA. ( x , y ) .di-elect cons. W P ( L ( x , y ) - L _ ) ( R ( x + d , y ) - R d _ ) .SIGMA. ( x , y ) .di-elect cons. W P ( L ( x , y ) - L _ ) 2 .SIGMA. (x , y ) .di-elect cons. W P ( R ( x + d , y ) - Rd _ ) 2”.

The relevant prior art of record, Zou et al, (US-PGPUB 2017/0223333), discloses the determining a disparity of a binocular disparity image that includes a left eye image and a right eye image includes acquiring features of a plurality of pixels of the binocular disparity image based on an event distribution of the binocular disparity image, calculating a cost matrix of matching respective pixels between the left eye image and the right eye image based on the features, and determining a disparity of each matched pair of pixels based on the cost matrix, (see at least: Abstract, and Par. 0017, 0100-0105); fails to teach or suggest, either alone or in combination with the other cited references, the above formula.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/11/2021